Title: The Pennsylvania Committee of Safety to the Lancaster County Committee, 17 November 1775
From: Pennsylvania Committee of Safety
To: Lancaster County Committee


In Committee of Safety, Philadelphia November 17th 1775
 Gentlemen
We have considered your respectful answer to our application for the public Arms in the County of Lancaster, and are fully satisfied with the reasons you assign for retaining them for the use of the poor Associators in said County, and have only to acknowledge your Zeal in the Public Cause and to desire you will send to us, the names of the persons in whose hands the Arms are left, that it may be known where to apply for them on any Emergency, and that the public property may be taken care of. We also acknowledge your care in carrying our Resolves, respecting Kearsley and Brooks into execution, and we are, Gentlemen Your most obedient humble Servants
  Signed by Order of the Board B. Franklin Presidt.
To the Committee of Lancaster County
  
Addressed: To / Jaspar Yeates Esq’r / chairman of the Committee / Lancaster
Endorsed: 17th. Novr. 1775
